      Case 2:18-cr-00422-SMB Document 670 Filed 07/08/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                        IN THE UNITED STATES DISTRICT COURT
 8                              FOR THE DISTRICT OF ARIZONA
 9
     United States of America,                          No. CR-18-00422-5-PHX-SMB
10
                            Plaintiff,
11                                                               ORDER
              vs.
12
     5. Dan Hyer,
13                          Defendant.
14
15         The Court having reviewed the Government’s Unopposed Motion to Continue
16   Defendant’s Sentencing Hearing (Doc. 669), and good cause appearing,
17         IT IS ORDERED granting the Government’s Unopposed Motion to Continue
18   Defendant’s Sentencing Hearing.
19         IT IS FURTHER ORDERED continuing the Sentencing from July 29, 2019, to
20   July 27, 2020 at 4:00 p.m.
21                  Dated this 8th day of July, 2019.
22
23
24
25
26
27
28
